OPINION
PER CURIAM:
Appellants brought this action in the district court seeking a judgment requiring county wide school desegregation remedies in Charleston County, South Carolina. After extensive hearings, the district court, in a published opinion, United States v. Charleston County Sch. Dist., 738 F.Supp. 1513 (D.S.C.1990), made findings of fact and conclusions of law and entered judgment dismissing the case. With one exception, we AFFIRM what the district court has done. However, concluding that the district court failed to make findings with respect to one issue which should be resolved, we VACATE the judgment dismissing the case and REMAND for further proceedings.
INTRODUCTION
Charleston County stretches roughly 100 miles along the Atlantic coast, comprising approximately 938 square miles. Prior to 1951, twenty-one independent school districts operated within the county. The schools within these districts operated under a dual system, with black and white students each attending racially segregated schools. In 1951, four years before the United States Supreme Court decisions in Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954) (Brown I), and Brown v. Board of Education, 349 U.S. 294, 75 S.Ct. 753, 99 L.Ed. 1083 (1955) (Brown II), ordered school boards operating dual school systems to “effectuate a transition to a racially nondiscriminatory school system,” Brown II, 349 U.S. at 301, 75 S.Ct. at 756, the South Carolina General Assembly consolidated the twenty-one districts into eight districts. These eight districts varied greatly in size and population. Their boundary lines all followed natural geographic patterns unique to Charleston County and all but two of the districts were separated from each other by bodies of water. The schools within these eight districts continued to operate on a dual system until well into the 1960s.
Until 1967, the eight districts existed as totally separate entities, with each district responsible for its own fiscal and administrative operations. In 1967, the South Carolina General Assembly enacted Act 340, 1967 S.C. Acts 340. Act 340 created the Charleston County School District (CCSD), which encompassed all of Charleston County. Most fiscal and administrative powers and responsibilities previously held by the eight school districts were absorbed by the CCSD. Most notably, the CCSD was empowered to distribute county tax revenues evenly among the eight districts in an effort to alleviate the unequal tax bases then existing among the districts.1 The eight districts continued their existence and were labeled “constituent districts.” Under Act 340, the constituent districts retained their independent boards of trustees and independent administrative authority over teacher and pupil assignments and student discipline.2 For more than twenty years, *1231the CCSD and the eight constituent districts have operated under this system.
On January 9, 1981, the United States filed this action, alleging, basically, that the 1967 Act of the South Carolina General Assembly, under which the schools in Charleston County operate today, violates the Equal Protection Clause of the Fourteenth Amendment. The complaint specifically alleged: (1) that the public schools in Charleston County are “substantially segregated by race”; (2) that the racial segregation is the result of “intentionally discriminatory legislation and administrative actions” by the CCSD and State; and (3) that the part of the 1967 Act which enables the constituent districts to retain power over student and teacher assignment “were enacted with the purpose and have had the effect of discriminating against students in Charleston County schools on account of their race and segregating such schools by race.”
More than seven years later, in September of 1988, the CCSD completed presenting its defense in the district court. In its findings and conclusions, the district court concluded that, (1) Act 340 as enacted by the South Carolina General assembly is constitutional; (2) the CCSD had fulfilled its affirmative duty under Brown I to dismantle dual school systems; and (3) the CCSD had properly interpreted Act 340 in carrying out its duty to desegregate. The district court also found that the schools within each constituent district are racially balanced.
It is from this ruling that appellants bring this appeal. Appellants claim error in the district court’s conclusions that, (1) the eight constituent districts are valid and that the CCSD is not a single district; (2) that Act 340 as enacted is constitutional and prevents the CCSD from being required to implement system wide desegregation; and (3) that the CCSD has satisfied its affirmative constitutional obligation to eliminate dual schooling. No error is claimed in the district court’s finding that the schools within each constituent district are racially balanced.
On review, we are bound to the district court’s factual findings unless they are clearly erroneous. See Fed.R.Civ.Pro. 52(a); Vaughns v. Board of Educ., 758 F.2d 983 (4th Cir.1985). Because the district court literally lived with this school desegregation case for a number of years, its factual determinations are accorded a high level of acceptance. See Columbus Bd. of Educ. v. Penick, 443 U.S. 449, 457 n. 6, 99 S.Ct. 2941, 2947 n. 6, 61 L.Ed.2d 666 (1979); Riddick v. School Bd., 784 F.2d 521 (4th Cir.), cert. denied, 479 U.S. 938, 107 S.Ct. 420, 93 L.Ed.2d 370 (1986) (Factual findings by the district court in school desegregation case, especially where the presiding judge has lived with the case for many years, are entitled to great deference on review).
Based primarily on the considered opinion of the district court, with the observations detailed below, we AFFIRM in part and VACATE and REMAND in part.
I. The Eight Constituent Districts
The obligation of a school district that is operating one-race schools is to “take whatever steps might be necessary to convert to a unitary system in which racial discrimination would be eliminated root and branch.” Green v. County Sch. Bd., 391 U.S. 430, 437-38, 88 S.Ct. 1689, 1693-94, 20 L.Ed.2d 716 (1968); see Charleston County, 738 F.Supp. at 1518-19. Appellants admit that, *1232although one-race schools exist in some of the constituent districts, each of the constituent district boards of trustees has done everything within its power to desegregate the schools within each district and that each of the eight constituent districts is operating unitary schools.
A separate and autonomous school district may not be required to help remedy existing segregation occurring in another district. Milliken v. Bradley, 418 U.S. 717, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974). Appellants claim that Milliken is inapplicable to the present action because in 1967, the eight constituent districts lost their independent identity and were consolidated into a single district&emdash;the CCSD. In turn, the appellants argue, the CCSD assumed the affirmative obligation to employ all feasible measures within its power to desegregate all schools within the CCSD. As stated by the government in its brief, the essence of appellant’s argument is quite simple: If there is a single school district in Charleston, then further desegregation is required; if there are eight separate school districts in Charleston, then no further desegregation is required.
Appellants’ contention that there are current racial disparities within the CCSD is premised upon evaluating the racial composition of individual schools’ student populations in relation to the total student enrollment in the CCSD. When so evaluated, appellants argue, the CCSD contains a disproportionate number of black and white schools. The district court ruled, however, that the racial makeup of student enrollment and teacher assignment should not be evaluated from the perspective of the CCSD as a whole, but from the racial makeup of the constituent district in which the school is located:
In the instant case, Charleston County was divided into eight school districts during the time that the dual system was maintained, and there is nothing unconstitutional about treating it as eight school districts for the purpose of dismantling that system. No attempt has been made to divide it into smaller districts which would have been more segregated if the prior system had been preserved. Charleston County properly maintained the same districts for the purpose of school attendance and faculty assignments [as existed when the duty to desegregate was undertaken].
Charleston County, 738 F.Supp. at 1527.
We find nothing improper in this evaluation. Until at least 1963, schools in Charleston County operated under a dual system within each of the eight districts. When the duty to desegregate the schools within the county was assumed, that duty was upon the several districts. Passage of Act 340 in 1967 simply continued in place the same school districts with precisely the same powers and territorial authority over student and teacher assignment as had existed since 1951. The duty to desegregate continued in each of those districts as well.
This analysis has support in Supreme Court precedent. Prior to Milliken v. Bradley, the Supreme Court cases on the subject had only addressed school desegregation violations and remedies within the context of a single school district. Id. at 745, 94 S.Ct. at 3127. In Milliken, however, the Court for the first time considered the appropriateness of an interdis-trict court ordered desegregation plan as a remedy for an intradistrict segregation violation. In striking down the interdistrict plan, the Court said that:
[T]he scope of the remedy is determined by the nature and extent of the constitutional violation, (citation omitted). Before the boundaries of separate and autonomous school districts may be set aside by ... imposing a cross-district remedy, it must first be shown that there has been a constitutional violation within one district that produces a significant segregative effect in another district. Specifically, it must be shown that racially discriminatory acts ... of a single school district have been a substantial cause of interdistrict segregation.
Id. 94 S.Ct. at 3127. In the present case, appellants concede (1) that there are no existing intradistrict constitutional violations; (2) that each constituent district is operating unitary schools; and (3) that all *1233eight constituent districts are as desegregated as possible. Thus, it appears that no need for an interdistrict remedy exists.
But school district lines are not sacrosanct. “An interdistrict remedy might be in order where the racially discriminatory acts of one or more school districts cause racial segregation in another district, or where district lines have been deliberately drawn on the basis of race.” Id. Appellants argued in the district court that the 1951 establishment of the district lines was racially motivated. The district court found, however, “no reasonable evidence to support this contention.” Charleston County, 738 F.Supp. at 1535. This factual determination by the district court is not clearly erroneous. Given the status of state law in 1951, then presumed to be constitutional, it is quite possible that certain legislators were motivated in many of their actions by a desire to separate the races. However, the fact that the district lines follow clear geographic and riparian boundaries unique to Charleston County indicates that there were other controlling factors motivating the General Assembly. The fact that South Carolina does not keep records of its legislative history makes it impossible to determine what exactly motivated the 1951 action. See Charleston County, 738 F.Supp. at 1526. In any event, reliance upon legislators’ statements and candidate speeches in divining the intent of a legislative body is a step to be taken cautiously and the statements of individual legislators should not be given controlling effect. See Piper v. Chris-Craft Ind., Inc., 430 U.S. 1, 26, 97 S.Ct. 926, 941, 51 L.Ed.2d 124 (1977); Brock v. Pierce County, 476 U.S. 253, 263, 106 S.Ct. 1834, 1840-41, 90 L.Ed.2d 248 (1986); Chrysler Corp. v. Brown, 441 U.S. 281, 311, 99 S.Ct. 1705, 1722, 60 L.Ed.2d 208 (1979).
Thus, appellants’ claim is simply that there is only one school district in Charleston County — the CCSD — and that the eight constituent districts are merely shams. On this issue, the district court treated the constituent districts as separate political entities and the powers vested in them as important, separate and apart from the responsibilities of the CCSD. See Charleston County, 738 F.Supp. at 1525. This finding is not clearly erroneous. The local determination of school attendance zones and student discipline is a tradition as rich as the neighborhood school itself. “No single tradition in public education is more deeply rooted than local control over the operation of schools; local autonomy has long been thought essential both to the maintenance of community concern and support for public schools and to [the] quality of the educational process.” Milliken, 418 U.S. at 741-42, 94 S.Ct. at 3125-26; see Wright v. Council of Emporia, 407 U.S. 451, 469, 92 S.Ct. 2196, 2206, 33 L.Ed.2d 51 (1972); San Antonio Independent Sch. Dist. v. Rodriguez, 411 U.S. 1, 50, 93 S.Ct. 1278, 1305, 36 L.Ed.2d 16 (1973).
The inquiry of whether the schools of Charleston County are in compliance with their affirmative duty to eliminate all vestiges of dual schooling is focused on each constituent district. Each constituent district has the authority to assign pupils to a particular school. Appellants argue that creation of the CCSD to oversee certain administrative functions and tax revenue distribution resulted in the consolidation of the entire county into one single district. Were this the case, each state would be classified as one district. State governments fulfill crucial administrative roles over their schools. In the present case, the State defines what may comprise a school district, see S.C.CODE ANN. § 50-1-160 (1990); sets standards for local school boards and boards of trustees, see id. §§ 59-1-340, 59-1-350; and governs the disbursement of state funds to the districts, see id. § 59-20-40. If existing districts remain undisturbed, the creation of additional powers in state government or in administrative units such as the CCSD does not merge the existing districts into a new large district. There is no precedent for such a drastic holding: the Supreme Court has specifically rejected this argument when made in favor of an interdistrict desegregation order. See Milliken, 418 U.S. at 749, 94 S.Ct. at 3129 (Accepting arguendo the derivative responsibility of the State for the actions of a political subdivision of *1234the State causing segregation does not lead to the conclusion that an interdistrict remedy is appropriate).
Appellants’ criticism is not with what Act 340 did change, but with what it did not change. By leaving the power to assign and transfer students with the constituent districts, the General Assembly, in essence, took no action; it merely maintained the status quo. By undertaking to eradicate unequal tax bases in Charleston County, see note 1, supra, the General Assembly did not assume a duty to consolidate authority over teacher and pupil assignment and transfer. By taking no action to dismantle the eight districts for purposes of student and teacher assignments, it does not follow that the General Assembly acted with discriminatory intent.
Under appellants’ argument, no action to equalize the distribution of tax revenues could be undertaken unless, at the same time, district lines for purposes of school assignment were changed. A statute is not constitutionally invalid because it might have gone further than it did. See Goesaert v. Cleary, 335 U.S. 464, 467, 69 S.Ct. 198, 199, 93 L.Ed. 163 (1948). Of course the State could have consolidated Charleston County schools for purposes of assignment had it so desired, but it was under no obligation to do so. It is clear that the rescission of school board action which a school board is under no duty to promulgate in the first place is not a constitutional violation. See Dayton Bd. of Educ. v. Brinkman, 433 U.S. 406, 414, 97 S.Ct. 2766, 2772, 53 L.Ed.2d 851 (1977). Likewise, the fact that the General Assembly did not consolidate the eight school districts for purposes of assignment, which it was under no constitutional obligation to do, is not an Equal Protection violation. Appellants’ argument would force the State into the Hobson’s choice between taking no action at all or acting to remedy problems within its sphere of influence. The Equal Protection clause requires no such choice.
The district court rulings that the eight constituent districts are separate and distinct and that Act 340 was not enacted with discriminatory intent are AFFIRMED. Because all parties concede that each of the eight constituent districts is currently operating unitary schools, no further duty to desegregate exists.
II. Interdistrict Transfers
Act 340 is silent regarding the interdis-trict transfer of students. Under the general laws of South Carolina, however, a student in one district may transfer to another district if the student may be better accommodated in that district and provided that the trustees of both the transferring and receiving constituent districts approve of the transfer. See S.C.CODE ANN. §§ 59-63-490 to 59-63-510. A refusal by a constituent district to permit an interdis-trict transfer may be appealed to the CCSD and on appeal the CCSD decides only whether the refusal was unreasonable or arbitrary. Id. § 59-63-510. The CCSD has no authority under the laws of South Carolina initially to order an interdistrict transfer.
Under both the law of South Carolina and the local rules of Charleston County, there appear to be reasons that are considered to be adequate and treated as valid for granting an interdistrict transfer.3 In-terdistrict transfers for attendance at magnet schools have been both approved and denied by the constituent districts out of which students have sought to transfer. See Jt.App., Vol. I, pp. 177-79. The constituent districts have refused to allow in-terdistrict transfer requests for purposes of desegregation. The CCSD, on appeal, has upheld the right of the constituent *1235districts to deny these desegregative inter-district transfers. The government alleges that the CCSD has indicated that desegre-gative transfers would not be allowed even when both the sending and receiving districts approved them.
The fact that the court does not order an interdistrict remedy to further integration in the entire county does not imply that an integrated education is not a desirable goal. The court does not commend refusal of such transfers; it simply does not order them. The policy of denying interdistrict transfer requests for the purpose of integration, where the district out of which the student seeks to transfer is unitary, is not unconstitutional whether or not it is commendable.
We are concerned that this may be misunderstood by school officials. If they are not required to approve transfers for purposes of integration, does it follow that an integration motive militates against transfer approval? It does not. A desire to further integration is not a mark against a transfer request. If the trustees involved do not find an integration reason for transfer to be a sufficient reason, then that reason must be eliminated from consideration. The request must be evaluated entirely on whatever, if any, other reasons are given in support.
In the area of interdistrict transfers, considerations of race are accorded no weight and rendered nullities. Even though race is an insufficient reason for requiring the grant of an interdistrict transfer request, race may not be used as a basis for denying an interdistrict transfer. It is this distinction that gives us reason for concern in the present appeal.
Although the record is not wholly clear, and the district court was unable to make precise findings, there is at least some evidence of the following situation’s having occurred in Charleston County: In 1977, the CCSD, under its authority, converted the all black Memminger Elementary School located in constituent district 20 into a model magnet school with a specially designed curriculum.4 Parents both inside and outside of district 20 supported the model school for both its curriculum and its potential for a racially diverse student body. Some constituent districts out of which students sought to transfer in order to attend Memminger approved the transfer requests. However, district 10, a predominately white district, denied the transfer requests. The students who were denied transfers from district 10 appealed the denial to the CCSD. On appeal, the CCSD upheld the right of the constituent district to refuse the transfer request. There is indication in the record that these denials were grounded on the premise that de-segregative interdistrict transfers were not allowed. By the time of trial, Memminger had once again become virtually an all black school.5
We have already stated that in deciding whether to grant an interdistrict transfer request from a unitary school district, considerations of race are accorded no weight. Accordingly, under the facts of this case, transfers sought for the sole purpose of furthering integration may be denied. However, this principle also has application where an interdistriet transfer is sought for a valid reason. Where a transfer is sought for a valid reason— *1236whether or not in addition to a desire to further integration — that part of the reason for seeking the transfer based on the desire to further integration is accorded no weight, leaving only consideration of the valid reason. In a situation where a transfer for purposes of attending a magnet school is valid, but squelched by a constituent district because the desire of the student is, or the result of the transfer will be, an integrated student body, there has been a denial of Equal Protection. This follows from the fact that others with valid reasons to transfer are granted permission to transfer and our holding that, in determining whether to grant the transfer, that part of the equation that is represented by racial integration, pro or con, is a nullity.
Although a desire to achieve further integration by transfer is not sufficient to require the separate constituent districts to grant the transfer, such a desire may not be the reason for a denial. We conclude that, in this case, a racially based reason for a transfer is a nullity, not required to be granted and not allowed as a basis for a denial. If no valid reason for a transfer exists, a request based on desire to integrate may be denied. If there is a valid reason — a reason upon which transfer requests are granted — such a transfer request may not be denied because it is also sought for — or would result in — further integration.
While the definition of those reasons which are sufficient to grant an interdis-trict transfer request is murky, it is clear from the existing record that, over the years, constituent districts and the CCSD have granted transfers sought for what they have considered sufficient — or valid— reasons. However, these reasons are not clearly discernable from the record. Some of these reasons are evident, see note 3, supra, and it does appear that at least some of the constituent districts found a desire to attend the Memminger model school to be sufficient reason to grant a transfer. It does not appear that district 20 found that reason to be insufficient. The record indicates that the transfer requests of the district 20 students were also accompanied by a stated interest in the integrated student body that was anticipated at Memminger. While it is not required that the district grant the transfer request just for integration purposes, a transfer request based on a valid reason in addition to integration purposes does not justify refusal. The resultant situation — where a student who wants to transfer solely for the reason of attending a model or magnet school is allowed to transfer; whereas a student wanting to go to a model school and obtain the benefits of an integrated education is not allowed to transfer — constitutes an Equal Protection violation. See Singleton v. Jackson Mun. Separate Sch. Dist., 419 F.2d 1211, 1218-19 (5th Cir.1969), rev’d on other grounds, 396 U.S. 290, 90 S.Ct. 608, 24 L.Ed.2d 530 (1970) (“If the school district grants transfers to students living in the district for their attendance at public schools outside the district, or if it permits transfers into the district of students who live outside the district, it shall do so on a non-discriminatory basis [].”)
During testimony, the district judge stated that, even though he had heard a great deal of evidence on the matter, he didn’t fully understand “what happened at Mem-minger.” See note 5, supra. No factual findings regarding the Memminger situation were set forth in the district court’s opinion. Accordingly, we remand for further findings on this matter. If the district court finds that interdistrict transfers for purposes of attending a model or magnet school are valid and if the district 10 students’ requests to transfer into district 20 in order to attend the Memminger model school were denied because the requested transfer was premised upon a desire for racial integration in addition to a valid reason, then denial of the transfer by the constituent district shall be enjoined. An interdistrict transfer request based at least in part upon a valid reason that is denied by the constituent district because the effect of the transfer would be to further integration shall also be enjoined.
We also think it would be wise for the district court to clarify precisely what constitutes, and has constituted, a valid reason for an interdistrict transfer between the *1237eight districts in Charleston County. This clarification, along with our instruction that racial considerations are accorded no weight — either pro or con — in a transfer request, will help alleviate future controversies.
We emphasize that our holding here is narrow. Where the sole motive behind a request to transfer between constituent districts is racial integration, that request may properly be denied as there is no foundation to grant it. Where a transfer request is premised upon a valid reason and, also, a desire to integrate racially, that part of the request premised upon racial integration is accorded no weight and consideration shall be accorded only to the valid reason. While a desire to integrate is not a sufficient reason to require a transfer approval, it may not be a reason to deny an otherwise valid transfer request. We leave to the district court to clarify what is a valid reason for an interdistrict transfer, and request precision in that definition.
JUDGMENT
As set out in Part I, we find no reversible error in the findings made by the district judge. However, in order that additional findings and conclusions may be completed as outlined in Part II, we VACATE the district court’s dismissal and REMAND for further proceedings. We leave to the determination of the district judge the method to be employed in determining these facts. Whether further hearings are required or factual findings can be made from the record already assembled will be determined by the district judge on remand.
AFFIRMED IN PART AND VACATED AND REMANDED IN PART.

. In 1967, the school districts in Charleston County were operating with drastically different levels of funding due to their different tax bases. Three rural districts in Charleston County were barely able to maintain their operations due to the low levels of tax revenues collected in those districts. Relevant studies commissioned by the State Board of Education and the South Carolina General Assembly both recommended that in order for the level of education to improve in Charleston County, school districts should be consolidated for purposes of equalizing the funding accorded all the districts. See Charleston County, 738 F.Supp. at 1525.


. Sections 7 and 8 of Act 340 provide, in pertinent part, as follows:
Power of trustees in constituent districts.— The trustees in each of the constituent districts shall have the power, subject to the appeal to the Board of Trustees of the Charleston County School District in the manner provided in Sections 21-247 et seq. of the Code of *1231Laws of South Carolina, 1962 [now codified as § 59-19-510, et seq., of the 1976 Code]:
(1) To transfer any pupil from one school to another within the same constituent district so as to promote the best interest of education, and determine the school within such constituent district in which any pupil shall enroll;
(2) To suspend or dismiss pupils when the best interest of the school makes it necessary. ...
Section 8 provides:
Approval of teachers required prior to transfer.—
No teacher or other professional employee shall be transferred from one constituent district to another without the approval of such employee, the Board of Trustees of the Charleston County School District, and the Trustees of each constituent district involved.
1967 S.C.Acts 340, §§ 7, 8.


. According to the record, a student is allowed to transfer to a school in a district other than that in which he or she resides if the student or his or her family owns property worth three hundred dollars or more in the transferee district. The record also indicates that it is apparently a long standing tradition within Charleston County to allow interdistrict transfers if a student wishes to transfer to a school in another district where his or her parent teaches. Transfers also appear possible if the student can show "hardship,” if the student needs a specialized educational program, or in the situation where a specialized program exists in another district. See Jt.App., Vol. II, p. 383.


. The term "magnet school" generally denotes a public school "of voluntary enrollment designed to further integration by drawing students away from their neighborhoods and private schools through distinctive curricula and high quality.” Missouri v. Jenkins, 495 U.S. 33, 110 S.Ct. 1651, 1657 n. 6, 109 L.Ed.2d 31 (1990); see also Price & Stern, Magnet Schools as a Strategy for Integration and School Reform, 5 Yale L. & Pol’y Rev. 291 (1987).
While Memminger was officially termed a "model" school, Jt.App., Vol. I, p. 218, the record clearly indicates it was intended to fit the definition of a magnet school. See Jt.App., Vol. I, pp. 206-233.


. We say the facts appear to have occurred because the district court judge, during relevant testimony, stated he did not fully understand "what happened at Memminger.” Record, Vol. 32, p. 182. The facts set forth above are taken from the record, see Jt.App., Vol. I, pp. 177-79; 220-24, but the motivating factors behind district 10’s refusal to grant the transfers to Mem-minger Elementary are not set forth in the district court’s opinion.